OPINION OF THE COURT
Per Curiam.
Respondent Elissa L. Insler was admitted to the practice of *138law in the State of New York by the First Judicial Department on July 27, 1987 as Elissa Lea Insler. At all times relevant to these proceedings, respondent maintained an office for the practice of law within the First Judicial Department.
Respondent has submitted her resignation pursuant to 22 NYCRR 603.11. The Departmental Disciplinary Committee now moves for an order pursuant to 22 NYCRR 603.11, accepting respondent’s resignation and striking her name from the roll of attorneys admitted to practice law in the State of New York.
Respondent’s affidavit of resignation, dated October 30, 2000, fully conforms to the requirements of 22 NYCRR 603.11 (a). She acknowledges that there is a disciplinary proceeding pending against her alleging that as executrix of an estate, she failed to timely pay the required taxes, resulting in charges to the estate. Respondent also admitted stealing money from the estate, and charging attorneys’ fees in excess of the work she performed on the case. Respondent admits that if charges were predicated upon the misconduct under investigation, she could not successfully defend herself on the merits of such charges. She further asserts that her resignation is freely and voluntarily tendered, that she has not been subject to coercion or duress, that she is fully aware of the implications of submitting her resignation, that she has not undertaken new clients since approximately 1999, and that she is in the process of attempting to conclude three legal matters presently pending in her office.
Accordingly, the motion should be granted, respondent’s resignation accepted, and her name stricken from the roll of attorneys and counselors-at-law in the State of New York, effective the date hereof.
Nardelli, J. P., Williams, Mazzarelli, Ellerin and Buckley, JJ., concur.
Motion granted, respondent’s resignation accepted, and respondent’s name stricken from the roll of attorneys and counselors-at-law in the State of New York, as indicated.